Exhibit 10-3

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION SUBLICENSE AGREEMENT

This Development and Commercialization Sublicense Agreement (this “Agreement”)
is made and entered into this 31st day of July, 2007 (the “Effective Date”), by
and among HANA Biosciences, Inc., a Delaware corporation (“HANA”), PAR
Pharmaceutical, Inc., a Delaware corporation (“PAR”), and NovaDel Pharma, Inc.,
a Delaware corporation (“NovaDel”).

WHEREAS, HANA has exclusive, restricted sublicensable rights under a license
from NovaDel , the owner of certain patents, intellectual property and know-how
relating to lingual sprays for the metered delivery of pharmaceutical products
to humans;

WHEREAS, HANA has commenced the development of a pharmaceutical product
containing ondansetron as an active ingredient that will be administered to
humans using the Licensed Technology (as defined below) on terms and conditions
set forth herein;

WHEREAS, HANA desires to sublicense to PAR the Licensed Technology, and PAR
desires to accept such sublicense on the terms and conditions set forth herein;
and

WHEREAS, simultaneously with the execution of this Agreement, the Parties are
entering into that certain Subscription Agreement that provides, on the terms
and subject to the conditions set forth therein, for a purchase by PAR of the
common stock of HANA in an amount up to $5,000,000.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, HANA, PAR and NovaDel agree as
follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following words and phrases shall have the
following meanings, unless otherwise specifically provided herein:

 

1.1

AAA has the meaning set forth in Section 15.2.1.

1.2          Affiliate shall mean, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For purposes of this
Section 1.1 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the possession,
directly or indirectly, of the power to direct the management or policies of an
Person, whether through the ownership of voting securities, by contract or
otherwise, or (b) the

 

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interest of a Person

 

 

1.3

Agreement has the meaning set forth in the preamble.

 

1.4

Agreement Related Assets has the meaning set forth in Section 11.3.2.

 

1.5

Anticipated Filing Date has the meaning set forth in Section 4.2.2.

1.6          Applicable Law shall mean the applicable laws, rules, regulations,
guidelines and requirements of the Regulatory Authorities in the Territory.

1.7          CGMP means the regulatory requirements for current good
manufacturing practices promulgated by the FDA under the U.S. Food, Drug and
Cosmetic Act and the regulations promulgated thereunder, particularly 21 C.F.R.
Section 210 et seq., and 21 C.F.R. Sections 600-610, as the same may be amended
from time to time.

1.8          Commercialization means the marketing, promotion, advertising,
selling and/or distribution of the Licensed Product in the Territory after
Regulatory Approval therefor has been obtained; and the term “Commercialize” has
a corresponding meaning.

1.9          Commercially Reasonable Efforts shall mean, with respect to the
development or commercialization of the Licensed Product, efforts and resources
commonly used in the research-based pharmaceutical industry for a product of
similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Licensed Product without regard to the particular circumstances of a Party,
including any other product opportunities of such Party.

1.10       Common Technical Document shall have the meaning set forth in the
International Conference on Harmonization of the Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) Guideline M4, Organization
of the Common Technical Document, as revised on January 13, 2004.

 

1.11

Confidential Information has the meaning set forth in Section 9.1.

1.12       Control shall mean, with respect to any item of Information and
Inventions, Patent Rights or other intellectual property right, possession of
the ability, whether directly or indirectly, and whether by ownership, license
or otherwise, to assign, or grant a license, sublicense or other right to or
under, such item, Patent or right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party.

 

1.13

Development Committee has the meaning set forth in Section 4.1.2.

 

1.14

Designated Compound means ondansetron.

 

2

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

1.15

Development Plan has the meaning set forth in Section 4.1.1.

 

1.16

Effective Date has the meaning set forth in the preamble.

1.17       Exploit shall mean to make, have made, import, use, sell, or offer
for sale, including to research, develop, register, modify, improve,
manufacture, have manufactured, store, have used, export, transport, distribute,
promote, market or have sold or otherwise dispose of a Licensed Product or
Licensed Process.

1.18       Exploitation shall mean the making, having made, importation, use,
sale, offering for sale of a licensed product or process, including the
research, development, registration, modification, improvement, manufacture,
storage, optimization, import, export, transport, distribution, promotion,
marketing, sale or other disposition of a Licensed Product or Licensed Process.

1.19       FDA means The Food and Drug Administration of the United States
Department of Health and Human Services, or any successor agency(ies) thereof
performing similar functions.

 

1.20

GAAP shall have the meaning set forth in Section 6.8.

 

1.21

HANA has the meaning set forth in the preamble.

 

1.22

HANA Indemnified Parties has meaning set forth in Section 12.1.

1.23       HANA Know-How shall mean all Information and Inventions Controlled by
HANA or an Affiliate of HANA at any time during the Term that (a) are necessary
for the use of the Licensed Process to Exploit the Licensed Product, and (b) are
not generally known.

1.24       Improvement shall mean any modification, variation or revision to an
apparatus, method, product or technology, or any discovery, technology, device,
process or formulation related to an apparatus, method, product or technology,
whether or not patented or patentable, including any enhancement in the
manufacture or steps or processes thereof, ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of an
apparatus, method, product or technology, any discovery or development of any
new or expanded indications for an apparatus, method, product or technology, or
any discovery or development that improves the stability, safety or efficacy of
an apparatus, method, product or technology), in each case, to the extent
related to the Licensed Process, Licensed Product or Licensed Technology.

1.25       IND shall mean an investigational new drug application filed with the
FDA for approval to commence human clinical trials, and its equivalent in other
countries or regulatory jurisdictions in the Territory.

 

1.26

Indemnification Claim Notice shall have the meaning set forth in Section 12.4.1.

 

1.27

Indemnified Party has meaning set forth in Section 12.4.1.

 

3

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



1.28       Information And Invention shall mean all technical, scientific and
other know-how and information, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other material, including pre-clinical and clinical trial results,
manufacturing procedures and test procedures and techniques, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all Improvements, whether to
the foregoing or otherwise, and other discoveries, developments, inventions, and
other intellectual property (whether or not confidential, proprietary, patented
or patentable), in each case, to the extent related to the Licensed Process,
Licensed Product or Licensed Technology.

 

1.29

Infringement Suit has meaning set forth in Section 10.3.

1.30       Initial Commercial Sale means the first sale for use or consumption
by the general public of the Licensed Product by PAR or its Affiliates in the
Territory following Regulatory Approval of the Licensed Product. Sales for
clinical studies, compassionate use, named patient programs, sales under a
treatment IND, test marketing, any nonregistrational studies, or any similar
instance where the Licensed Product is supplied without charge shall not
constitute an Initial Commercial Sale.

1.31       Licensed Process shall mean the proprietary lingual spray technology
for the delivery of pharmaceutical compounds through the mucosal membrane of the
mouth in humans using an aerosol or pump spray device that is under the Control
of NovaDel as of the effective date of the NovaDel-Hana License and any
Improvements thereto that are conceived and reduced to practice by NovaDel in
the course of performing its obligations under the NovaDel-Hana License.

1.32       Licensed Product shall mean any dosage of pharmaceutical composition
or preparation in finished form labeled and packaged for sale by prescription,
over-the-counter or any other method only for human application that contains,
as the sole active ingredient, the Designated Compound delivered by means of the
Licensed Process.

1.33       Licensed Technology shall mean the NovaDel Patent Rights, the NovaDel
Know-How and Improvements thereof, and the Drug Master File, collectively, but
only with respect to the Exploitation of the Licensed Product.

1.34       Licensed Trademark shall mean “ZENSANA” owned by HANA as evidenced by
U.S. Trademark Application Serial No. 78,710,181.

 

1.35

Lock-Up Period has meaning set forth in Section 6.1.

 

1.36

Losses has the meaning set forth in Section 12.1.

1.37       NDA means a New Drug Application as defined in the United States
Federal Food, Drug and Cosmetic Act and applicable regulations promulgated
thereunder as amended from time to time and any equivalent application required
by any Regulatory Authority for the marketing, sale or use of the Licensed
Product in the Territory for human application.

 

4

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

 

1.38

Net Sales means [***].

 

1.39

NovaDel has the meaning set forth in the preamble.

1.40       NovaDel-Hana License means that certain License and Development
Agreement originally dated October 26, 2004, by and between NovaDel and HANA, as
amended and restated effective as of July 31, 2007.

 

1.41

NovaDel Indemnified Parties has meaning set forth in Section 12.1.

1.42       NovaDel Know-How shall mean all Information and Inventions Controlled
by NovaDel or an Affiliate of NovaDel as of the effective date of the
NovaDel-Hana License or, from time to time, during the Term that (a) (i) are
necessary for the use of the Licensed Process to Exploit the Licensed Product or
(ii) relate to Improvements to the Licensed Product or Licensed Process that are
conceived and/or reduced to practice in the course of Exploiting the Licensed
Product or License Process, and (b) are not generally known, but excluding any
Information and Inventions to the extent claimed by any NovaDel Patents.

1.43       NovaDel Patents shall mean the Patent Rights that NovaDel Controls
(a) as of the effective date of the NovaDel-Hana License that are listed on
Exhibit A hereto and (b) from time to time during the Term that claim (i) the
Licensed Process, (ii) the Licensed Product, (iii) NovaDel Know-How, or (iv) any
Improvements that are conceived and/or reduced to practice in the course of
Exploiting the Licensed Product or License Process.

 

1.44

Par has the meaning set forth in the preamble.

 

1.45

PAR Indemnified Parties has meaning set forth in Section 12.2.

 

1.46

Party or Parties means HANA, NovaDel and/or PAR, as applicable.

1.47       Patent Rights means any of the following: (a) United States patents;
(b) United States patent applications (both provisional and non-provisional),
PCT patent applications, and divisionals, continuations and claims of
continuation-in-part applications which shall be directed to subject matter
specifically described in such United States and/or PCT patent applications, and
the resulting patents (whether such divisionals, continuations or
continuation-in-part applications are based upon a United States patent, United
States patent application or PCT application); (c) any patents resulting from
reissues or reexaminations of the United States patents described in (a) and (b)
above; (d) foreign patents; (e) foreign patent applications and, to the extent
applicable, divisionals, continuations and claims of continuation-in-part
applications which shall be directed to subject matter specifically described in
such foreign patent applications, and the resulting patents (whether such
divisionals, continuations or continuation-in-part applications are based upon a
foreign patent application or a foreign patent); and (f) any foreign patents,
resulting from foreign procedures similar to United States reissues and
reexaminations, of the foreign patents and applications described in (d) and (e)
above.

 

5

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



1.48       Person means an individual, partnership, joint venture, association,
corporation, limited liability company and any other form of business
organization, government, regulatory or governmental agency, commission,
department or instrumentality.

1.49       Product Liability Claim means a Third Party’s assertion of a strict
liability claim of actual personal injury or death as a result of the use of the
Licensed Product during the Term.

 

1.50

Product Trademarks has meaning set forth in Section 5.4.

1.51       Regulatory Approval means approval by the FDA to market the Licensed
Product in the United States, or equivalent Regulatory Authority in Canada to
market the Licensed Product in Canada, including the issuance by the FDA or such
other Regulatory Authority of an action letter indicating the approval of the
NDA and the manufacturing processes and facilities for commercial supplies of
the Licensed Product.

1.52       Regulatory Authority shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the Licensed
Technology or the Licensed Product in the Territory.

1.53       Regulatory Documentation shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, relating to the Licensed Product, and all data contained in any of the
foregoing, including all regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files.

 

1.54

Subscription Agreement has the meaning set forth in Section 6.1.

 

1.55

Term has the meaning set forth in Section 11.1.

 

1.56

Territory means the United States of America and Canada.

1.57       Third Party means any Person other than PAR, NovaDel, HANA and their
respective Affiliates.

 

1.58

Third Party Claim shall have the meaning set forth in Section 12.5.2.

1.59       Trademark shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, trade name, brand name, logo or business symbol.

1.60       Valid Claim shall mean, with respect to a particular country, a claim
of a Patent Right in such country that (a) has not been revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken or has been taken
within the time allowed for appeal, and (b) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or

 

6

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



otherwise in such country, except if a claim, or the subject matter thereof, of
a pending patent application shall not have issued within four (4) years after
the filing date from which such claim, or subject matter thereof, takes
priority, such claim shall not constitute a valid claim for purposes of this
Agreement unless and until such claims shall issue.

ARTICLE 2

SCOPE OF THE COLLABORATION

2.1          Objectives The Parties agree, pursuant and subject to the terms of
this Agreement, that HANA intends to assign to PAR, and PAR intends to assume,
all of HANA’s rights and obligations to develop and obtain Regulatory Approval
for the Licensed Product in the Territory and to commercialize the Licensed
Product in the Territory.

2.2          Diligence Obligations PAR shall use Commercially Reasonable Efforts
in accordance with the terms and conditions of this Agreement, including the
Development Plan, to (a) develop and commercialize the Licensed Product in the
entire Territory; (b) file the NDA with the FDA in PAR’s name and obtain
Regulatory Approval(s) with respect to the Licensed Product in the Territory;
and (c) Exploit the Licensed Product in the Territory.

2.3          Outsourcing of MARQIBO Development HANA holds the exclusive license
and patent rights for the commercialization of Sphingosomal Vincristine sulfate
liposome for the therapeutic treatment of patients with leukemia, lymphoma and
solid tumors currently being developed under the trade name “MARQIBO.” In the
event that HANA in its sole discretion, elects to grant a Third Party a right to
manufacture and sell such product, HANA will inform PAR and, if PAR so requests,
HANA will allow PAR to submit a proposal for HANA’s consideration prior to
entering into negotiations with any other Third Party to manufacture and sell
the product.

2.4          Co-Promotion of ZENSANA Within ninety (90) days following PAR’s
submission of an NDA for the Licensed Product, HANA may submit a proposal for
PAR’s consideration with respect to the Parties’ joint promotion and
commercialization of such Licensed Product; provided, however, that any
determination whether to jointly promote and commercialize the Licensed Product
with HANA will be in PAR’s sole discretion and if PAR determines to jointly
promote with HANA, then PAR and HANA will negotiate in good faith an agreement
that provides for the rights and obligations in respect thereof.

ARTICLE 3

GRANT OF RIGHTS

3.1          License Grant Subject to Section 3.3 and the other terms and
conditions of this Agreement, HANA hereby grants to PAR and its Affiliates and
PAR accepts:

3.1.1      A non-transferable (except as provided in Section 11.3.2),
nonsublicenseable (except as set forth in this Section 3.1 and Section 3.2),
royalty-bearing, exclusive sublicense under the Licensed Technology to Exploit
the Licensed Product in the Territory, to the full end of the Term for which the
Licensed Technology is licensed, unless sooner terminated as herein after
provided; provided, however, that PAR shall have the right to (i) utilize Third
Parties to manufacture the Licensed Product in the Territory, and (ii) use, have

 

7

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



used, manufacture or have manufactured the Licensed Product outside of the
Territory solely for purposes of the distribution and sale of the Licensed
Product inside the Territory. PAR shall be entitled to use a Third Party
contract sales organization to market the Licensed Product in the Territory;
provided, that the employees of such Third Party contract sales organization
that are utilized to market the Licensed Product are trained and managed by PAR
and carry only PAR’s products.

3.1.2      In the event that PAR elects to use the Licensed Trademark in
connection with the Exploitation of the Licensed Product in the Territory
pursuant to Section 5.4, then a non-transferable (except as provided in Article
12), nonsublicenseable, royalty-bearing, non-exclusive right and license under
the Licensed Trademark will be granted for the sole purpose of using the
Licensed Trademark to market, distribute and sell the Licensed Product in the
Territory, to the full end of the Term for which the Licensed Product is
licensed, unless sooner terminated as herein after provided.

3.1.3      PAR shall not sell, distribute or transfer the Licensed Product to
any Person that, to PAR’s knowledge or should reasonably know, is using or
intends to use the Licensed Product outside of the Territory or is selling or
transferring, or intends to sell or transfer, the Licensed Product to a Person
who is using or intends to use such Licensed Product outside of the Territory.

3.1.4      PAR agrees that during the Term it will use the Licensed Technology
only as explicitly provided and in accordance with the term and conditions of
this Agreement. PAR expressly acknowledges and agrees that the only licenses
granted under this Agreement are the licenses expressly granted under this
Agreement and that there shall be no implied license or license by estoppel.

3.2          License Grant to NovaDel. In the event that NovaDel and PAR agree
pursuant to Section 4.1 that NovaDel is to perform certain development
activities under the Development Plan, PAR hereby grants to NovaDel a limited,
royalty-free, co-exclusive right and license in the Territory in and to the
Licensed Technology to the extent necessary to perform such development
activities.

3.3          Retained Rights PAR acknowledges that NovaDel retains all right,
title and interest, including the right to grant licenses to Third Parties, in
and to the Licensed Technology. PAR shall have no rights, express or implied,
with respect to the Licensed Technology except as expressly set forth in Section
3.1, and PAR covenants to HANA and NovaDel that none of PAR or its Affiliates
shall use the Licensed Technology, directly or indirectly, for any purpose other
than for administration of the Designated Compound in connection with the
Exploitation of Licensed Product hereunder. Notwithstanding anything in this
Agreement to the contrary, PAR acknowledges that NovaDel retains, without any
duty of accounting or otherwise to PAR:

3.3.1      The right to enter into collaborations or other agreements with, and
to grant licenses and other rights under the NovaDel Patents and NovaDel
Know-How to Third Parties to Exploit products containing compounds other than
the Designated Compound and to use the Licensed Process in connection therewith;
and

 

8

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



3.3.2      The right to independently Exploit products containing compounds
other than the Designated Compound and to use the Licensed Process in connection
therewith; and

3.3.3      An irrevocable, non-exclusive, royalty-free right to use the Licensed
Technology (including the Licensed Process) with respect to the Designated
Compound, for its internal, non-commercial research and development activities;
and

3.3.4      The rights for all other territories other than the Territory and
non-human uses of the Designated Compound.

 

3.4

Additional Covenants and Agreements.

3.4.1      HANA covenants and agrees that, from and after the Effective Date
until the termination of this Agreement, neither it nor any of its Affiliates
shall seek to develop (directly or indirectly) any lingual spray technology for
the delivery of anti-emetic pharmaceutical compounds.

3.4.2      Promptly after the Effective Date, each of NovaDel and HANA shall at
its cost and expense, use good faith reasonable efforts to disclose to PAR in
writing, or via mutually acceptable electronic media, copies or reproductions of
all HANA Know-How and NovaDel Know-How, not previously disclosed to PAR,
reasonably necessary in order to enable PAR to exploit its rights granted under
this Article 3. In addition, during the Term, each of HANA and NovaDel shall
promptly disclose to PAR in writing, or via mutually acceptable electronic
media, on an ongoing basis, copies or reproductions of all new HANA Know-How and
NovaDel Know-How that is reasonably necessary to market, sell or have sold the
Licensed Product. Such HANA Know-How and NovaDel Know-How and other information
shall be automatically deemed to be within the scope of the licenses granted
herein without payment of any additional compensation.

 

3.5

Manufacturing.

3.5.1      Subject to the other provisions of this Section 3.5.1, PAR shall be
solely responsible for the manufacture of the Licensed Product, both for
clinical development and following receipt of Regulatory Approval of the
Licensed Product; provided that PAR may contract with a Third Party to perform
such manufacturing services. PAR shall share all data and other information
relating to the manufacturing process and shall consult with NovaDel with
respect thereto. Without limiting the generality of the foregoing, NovaDel shall
have the opportunity to review, prior to execution, all agreements with Third
Parties relating to the manufacture of the Licensed Product; provided, however,
that PAR shall have the ultimate decision making authority in the event of any
dispute between NovaDel and PAR relating to the terms of any such manufacturing
agreement (or the choice of such Third Party manufacturer). NovaDel and its
Extraterritorial Licensees (as defined in the NovaDel-Hana License) retain the
right to purchase product from said Third Party, if applicable, at the same
costs as PAR with the exception of an increase of cost due to a modification to
the packaging/labeling by NovaDel or any Extraterritorial Licensee.

3.5.2      PAR agrees that, at all times during the performance of the
development activities, it, or its designee, will act in accordance with all
Applicable Laws.

 

9

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



3.5.3  To the extent PAR contracts with a Third Party to manufacture the
Licensed Product, such Third Party shall agree in writing to be bound by the
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in Article 9 of this Agreement.

3.5.4      PAR shall not object to permitting any Third Party manufacturer from
selling NovaDel and its Extraterritorial Licensees Licensed Product under
Section 3.5.1 in the identical packaging and labeling as PAR purchases such
Licensed Product for sale in the United States, subject to the requirement by
NovaDel and Sublicensees to have such Licensed Product uniquely identified by a
separate batch record identification or other indicia sufficient to distinguish
sales by NovaDel, or its Extraterritorial Licensees, from those of PAR.

3.5.5      PAR shall use Commercially Reasonable Efforts to obtain any required
licenses, permissions needed and documentation (e.g., Certificate of
Pharmaceutical Product) in order for NovaDel and its Extraterritorial Licensees
to buy and export Licensed Product from the United States. NovaDel shall
reimburse all reasonable expenses incurred by PAR for obtaining such licenses or
permissions within thirty (30) days of an Extraterritorial Licensee’s receipt of
an invoice from PAR itemizing such expenses

3.5.6      NovaDel warrants, covenants and agrees that any license agreement
that NovaDel enters into with an Extraterritorial Licensee regarding Licensed
Product that are subject to this Agreement shall contain an indemnity clause
requiring the Extraterritorial Licensee to indemnify PAR and its Affiliates
against any and all claims, proceedings, demands, liability and expenses of any
kind, including legal expenses and attorneys’ fees (collectively, “Claims”),
arising out of or in connection with the manufacture, sale, use, consumption,
advertisement or other disposition of Licensed Product by the Extraterritorial
Licensee, its Affiliates or any end user, or arising from any violation of law,
negligence, willful or reckless misconduct, or from any breach of any material
obligation of such Extraterritorial Licensee under its agreement with NovaDel,
other than Claims resulting from the gross negligence or willful misconduct of
PAR; provided, however, that in no event shall the scope of the indemnification
to PAR be any less than the scope of the Extraterritorial Licensee’s
indemnification obligations to NovaDel.

ARTICLE 4

DEVELOPMENT PROGRAM

 

4.1

Development Plan; Responsibility and Control

4.1.1      Within sixty (60) days after the Effective Date, PAR will adopt a
development plan, and provide such development plan to NovaDel, describing its
strategy and principal activities in seeking Regulatory Approval for the
Licensed Product and commercializing the Licensed Product in accordance with the
terms of this Agreement (the “Development Plan”), which may be amended by PAR in
its commercially reasonable discretion. PAR will use its Commercially Reasonable
Efforts to execute the Development Plan. Subject to the Development Plan and the
other terms and conditions contained in this Agreement, PAR shall have control
over and responsibility for executing all aspects of the Development Plan,
including planning, strategy, administrative management, and fiscal control;
provided, however, that PAR shall include the Development Committee in such
efforts in a consultative capacity. In

 

10

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



the event that PAR desires, PAR may request NovaDel to conduct certain
development activities, and, if NovaDel agrees, NovaDel and PAR shall negotiate
in good faith the scope of such development activities to be undertaken by
NovaDel, appropriate amendments to the Development Plan and the amounts to be
paid to NovaDel for the provision of such development activities; provided that
it is understood that PAR shall not be entitled to amend the Development Plan to
include the performance of any activities by NovaDel without the prior written
consent of NovaDel.

4.1.2      PAR and NovaDel shall establish a development committee (the
“Development Committee”), which shall confer at least on an annual basis to
coordinate PAR’s and NovaDel’s performance of their respective responsibilities
under this Agreement. PAR and NovaDel each shall appoint an equal number of
representatives with the requisite experience and seniority to enable them to
make decisions on behalf of the Parties. From time to time, PAR and NovaDel each
may substitute its representatives on written notice to the other. The
Development Committee shall not have the power to amend or modify the
Development Plan, which may only be amended or modified as provided in Section
4.1.1.

4.1.3      By no later than November 1 of each calendar year during the Term,
PAR shall prepare and deliver to NovaDel an updated Development Plan for the
following calendar year. NovaDel shall have the right to comment on the
Development Plan (including the initial Development Plan delivered pursuant to
Section 4.1.1), and PAR shall consider such comments in good faith; provided
that nothing contained herein is intended to limit PAR’s sole discretion with
respect to the development of the Licensed Product in the Territory.

 

4.2

Clinical and Regulatory Approval

.4.2.1     Subject to the terms of the Development Plan, in the Territory, PAR
shall (a) use its Commercially Reasonable Efforts to conduct required clinical
trials of the Licensed Product and obtain Regulatory Approval, and (b) be
responsible for all activities related to the toxicology, formulation, process
development, quality assurance/quality control, and regulatory affairs for the
Licensed Product and (c) include HANA and NovaDel in such efforts in a
consultative capacity; provided, however, that, as and to the extent requested
by PAR and agreed to by NovaDel pursuant to Section 4.1.1, NovaDel may
collaborate with PAR in executing the Development Plan; provided further,
however, for purposes of clarity, neither HANA nor NovaDel shall have the right
to direct or control PAR’s conduct of such activities.

4.2.2      Subject to the terms of the Development Plan, PAR shall use its
Commercially Reasonable Efforts to prepare any required application(s) for
Regulatory Approval, including the filing of the NDA with the FDA in PAR’s name,
and shall have responsibility for: (a) all clinical data and reports related to
Licensed Product studies, including clinical trials for the Licensed Product;
and (b) all NDAs and other Regulatory Approvals for the Licensed Product in the
Territory. PAR shall inform HANA and NovaDel of all communications with the FDA,
and shall provide copies of all FDA submissions and other written communication
with the FDA as soon as reasonably practicable. The Parties shall cooperate in
good faith with respect to all such submissions and meetings with the FDA
relating to regulatory approval of the Licensed Product. In addition, and
without limiting PAR’s obligations under Section 2.2 or this Section 4.2.2, PAR
shall file the NDA with the FDA on or before the last day of the thirty-

 

11

 

--------------------------------------------------------------------------------



***Portion for which confidential treatment requested.

second (32nd) month after the Effective Date (the “Anticipated Filing Date”);
provided, however, that PAR may extend the Anticipated Filing Date by four (4)
months by delivering, at any time after the second (2nd) anniversary of the
Effective Date, written notice of such extension to NovaDel. The Anticipated
Filing Date, as extended, may thereafter be extended only upon the mutual
agreement of PAR and NovaDel.

4.2.3      PAR shall, and shall cause its Affiliates to, promptly disclose to
NovaDel all Regulatory Documentation and all other Information and Inventions in
the possession or Control of PAR or its Affiliates that relate to the
Exploitation of the Licensed Product. NovaDel and NovaDel’s Extraterritorial
Licensees shall have a perpetual, royalty-free, irrevocable, worldwide right to
use and reference the Regulatory Documentation and any data included or
referenced therein for all purposes. PAR agrees to utilize the Common Technical
Document format for its marketing applications in order to facilitate any
subsequent submissions filed by NovaDel or its Extraterritorial Licensees
outside of the Territory.

4.2.4      PAR will be the primary contact for Chemistry, Manufacturing and
Control matters in all relevant regulatory applications except to regulatory
bodies outside the United States and Canada. PAR will keep NovaDel reasonably
informed of all such communications, if any, between PAR and the Regulatory
Authorities in the United States and Canada.

4.2.5      PAR agrees to keep the Common Technical Document, except for those
sections in the Summary Basis of Approval and available through the Freedom of
Information Act, strictly confidential in accordance with Article 9.

4.3          Development Program Reporting. PAR shall provide HANA and NovaDel
at least quarterly with updates regarding the progress of the Development
Program and Regulatory Approval process, including all planned and ongoing
clinical trials for the Licensed Product, planned and ongoing formulation and
stability studies, interaction with Regulatory Authorities, planned and ongoing
promotional advertising and other marketing efforts, rolling forecasts of
projected sales of each Licensed Product for the upcoming twelve (12) months,
and also shall advise HANA and NovaDel of any unforeseen material problems or
delays encountered since the date of its last such report and any other
information reasonably requested by HANA or NovaDel with respect to the
development activities related to the Licensed Product undertaken by PAR in such
calendar quarter.

4.4          Development Costs PAR shall be solely responsible for all costs and
expenses incurred by it after the Effective Date relating to the development of
the Licensed Products for Exploitation in the Territory, including costs and
expenses, if any, incurred by NovaDel at in accordance with Section 4.1.1.

4.5          Regulatory Records PAR shall maintain records of its development
activities in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, which shall be complete and accurate and shall
fully and properly reflect all work done and results achieved in the performance
of its development activities, and which shall be retained by PAR for at least
five (5) years after the termination of this Agreement, or for such longer
period as may be required by Applicable Law. NovaDel shall have the right,
during normal business

 

12

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



hours and upon reasonable notice, to inspect and copy any such records;
provided, however, that NovaDel shall not have the right to conduct more than
one such inspection in any twelve (12)-month period.

ARTICLE 5

COMMERCIALIZATION OBLIGATIONS

5.1          Regulatory Compliance. All Commercialization activities in respect
of the Licensed Product in the Territory shall be conducted by PAR in compliance
with Applicable Laws and the Regulatory Approval in the country of sale.

5.2          Labeling and Patent Marking. The Licensed Product shall be packaged
by PAR and labeled in a manner consistent with the requirements of the
Regulatory Authorities and all Applicable Laws in the country in which it will
be sold, and where legally permissible, shall identify any applicable Patent
Rights consistent with any patent marking requirements.

5.3          Commercialization Efforts. Following receipt of Regulatory Approval
of the Licensed Product by the FDA, PAR shall use Commercially Reasonable
Efforts to Exploit the Licensed Product in the United States. PAR shall have the
right to Exploit the Licensed Product in Canada; provided, however, that if PAR
does not use Commercially Reasonable Efforts to Commercialize the Licensed
Product in Canada within one hundred eighty (180) days following Regulatory
Approval by Health Canada, then HANA may Commercialize the Licensed Product in
Canada, provided further, that, in such case, PAR shall be entitled to a royalty
of [***] percent ([***]%) of the Net Sales in Canada. In addition, and without
limiting PAR’s obligations under Section 2.2 or this Section 5.3, PAR shall
consummate the Initial Commercial Sale in the United States within nine (9)
months after receipt of Regulatory Approval from the FDA for the Licensed
Product. PAR shall have responsibility for all advertising, marketing,
promotion, distribution, selling and other commercialization activities,
including developing strategies and tactics related to such activities for the
Licensed Product. PAR shall, at all times during the Term after receipt of
Regulatory Approval, use efforts, including but not limited to appropriate
promotional campaigns and materials, and qualified commercial personnel,
consistent with those typically used in the pharmaceutical industry and equal to
those committed to products of similar size and expected value to seek to
commercialize the Licensed Product in the Territory for those formulations and
indications for which PAR is commercializing the Licensed Product. Should PAR
fail to meet the above ‘standard’, the NovaDel and PAR will discuss PAR’s
continued commitment to commercialize the Licensed Product and the termination
of this Agreement.

5.4          Trademarks. PAR shall have the right and obligation to determine
the trademark and any other related logos, trade names, and similar source
identifiers that are created or selected for use to be used on and with the
Licensed Product, including the whether to use the Licensed Trademark
(collectively, the “Product Trademarks”). With the exception of the Licensed
Trademark, the Product Trademarks shall not include any trademarks, logos, trade
names or similar source identifiers that are owned or licensed by HANA or
NovaDel as of the Effective Date.

 

13

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ARTICLE 6

ROYALTIES AND OTHER CONSIDERATIONS

6.1          License Fee and Equity. Simultaneously with the execution of this
Agreement, PAR shall purchase Five Million Dollars ($5,000,000) worth of shares
of newly issued HANA common stock at a price per share that reflects a
twenty-five percent premium to the then current market price of HANA’s common
stock pursuant to the terms and conditions of that certain Stock Purchase
Agreement between the Parties of even date herewith (the “Subscription
Agreement”). The number of shares of HANA’s common stock issued to PAR will be
determined by dividing the sum of Five Million Dollars ($5,000,000) by one
hundred twenty-five percent (125%) of the weighted average closing price per
share of HANA’s common stock on the NASDAQ Global Market during the ten (10)
business days prior to the Effective Date. PAR represents that it is acquiring
the shares of common stock of HANA for investment purposes only and covenants
that it will not sell, transfer or otherwise dispose of any such shares
until the earliest of: (a) the one (1) year anniversary of the Effective Date,
(b) the filing of an NDA for the Licensed Product, and (c) the termination of
this Agreement. PAR shall pay HANA for such shares by wire transfer of
immediately available funds upon execution and delivery of this Agreement (the
“Lock-Up Period”). Following the expiration of the Lock-Up Period, the Investor
further agrees that, without the prior written consent of the Company, it will
not sell more than fifty percent (50%) of the aggregate number of Shares
purchased hereunder in any ninety (90) day period until the first anniversary of
the end of the Lock-Up Period, at which time this further restriction shall no
longer be applicable.

6.2          Milestone Payments. In addition to the preceding amounts, PAR shall
also pay milestone payments to HANA as follows:

6.2.1      [***] Dollars ($[***]) within ten (10) days following PAR’s receipt
of Regulatory Approval from the FDA of the NDA for the Licensed Product; plus

6.2.2      If Net Sales during a specified fiscal year equal at least $[***] in
the Territory, then PAR will pay to HANA [***] Dollars ($[***]) within 60 days
following the end of such year; plus

6.2.3      If Net Sales during a specified fiscal year equal at least $[***] in
the Territory, then PAR will pay to HANA [***] Dollars ($[***]) within 60 days
following the end of such year; plus

6.2.4      If cumulative Net Sales of the Licensed Product reaches [***] Dollars
($[***]) within five (5) years following Regulatory Approval by the FDA of the
NDA, then PAR will pay to HANA [***] Dollars ($[***]) within 60 days after
obtaining such Net Sales threshold; plus

6.2.5      If cumulative Net Sales of the Licensed Product reaches [***] Dollars
($[***]) within five (5) years following Regulatory Approval by the FDA of the
NDA, then PAR will pay to HANA [***] Dollars ($[***]) within 60 days after
obtaining such Net Sales threshold.

 

14

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



6.3          Royalty Payments. In addition to the milestone payments described
above, PAR shall pay to HANA royalty payments based on Net Sales of the Licensed
Product as follows:

6.3.1      PAR shall pay to HANA amounts due to NovaDel as royalties under the
NovaDel-Hana License as follows:

6.3.1.1  [***] percent ([***]%) of up to the first $[***] of Net Sales by PAR or
any Affiliate during each fiscal year in the Territory; plus

6.3.1.2  [***] percent ([***]%) of Net Sales greater than $[***] and up to
$[***] by PAR or any Affiliate during each fiscal year in the Territory; plus

6.3.1.3  [***] percent ([***]%) of Net Sales greater than $[***] by PAR or any
Affiliate during each fiscal year in the Territory.

6.3.2      After cumulative Net Sales exceed [***] Dollars ($[***]) within five
(5) years following Regulatory Approval by the FDA of the NDA, PAR shall pay to
HANA royalty payments based on Net Sales equal to [***] percent ([***]%) of Net
Sales in excess of [***] Dollars ($[***]) per Contract Year (in addition to the
[***] percent ([***]%) royalty provided in Section 6.3.1.3).

6.3.3      All royalties shall be payable to HANA on a calendar quarterly basis,
within forty-five (45) days after the end of each calendar quarter. The
conversion rate for payments under this section, as it pertains to sales in
Canada, shall be calculated by using the conversion rate on the last day of the
calendar quarter for which the sales apply. The conversion rate to be used will
be taken from the currency converter at www.oanda.com. Canadian dollar sales
will be converted into U.S. dollars and then the royalty rates outlined in this
section will apply.

6.3.4      Notwithstanding anything to the contrary contained herein, any and
all amounts to be received by HANA from PAR pursuant to Section 6.3.1 shall be
paid to a lock-box account. Accordingly, the Parties agree that, within thirty
(30) days after the Effective Date, the Parties will take such actions
reasonably requested by NovaDel, and enter into documentation in form and
substance reasonably satisfactory to NovaDel (including, without limitation, a
security agreement, lockbox agreement and irrevocable payment instructions), in
order to (i) grant to NovaDel a first priority, perfected security interest in
all of HANA’s right, title and interest under this Agreement (including without
limitation its right to receive payments of the sublicense fees and other
amounts payable by PAR hereunder) and in and to any lockbox account(s) to which
payments thereunder may be made, (ii) perfect NovaDel’s security interest in
such lockbox account(s) and provide for remittances therefrom in accordance with
the terms in the NovaDel-Hana License and (iii) irrevocably instruct PAR to make
all payments under this Agreement directly to such lockbox account(s); provided,
however, that any payment obligation owed by PAR to HANA pursuant to Section
6.3.1 shall be deemed paid immediately upon delivery of such amount to the
agreed-to lock box account.

6.4          Royalty Term. PAR’s royalty obligations under Section 6.3 shall
terminate, on a country-by-country basis, with respect to the Licensed Product
upon the later of (a) the expiration or invalidation in such country of the last
NovaDel Patent that includes at least one

 

15

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



Valid Claim covering the Licensed Product in such country and (b) the twentieth
(20th) anniversary of the Effective Date; provided, however, if (i) the last
NovaDel Patent that includes at least one Valid Claim covering the Licensed
Product in such country expires or is invalidated prior to the twentieth (20th)
anniversary of the Effective Date and (ii) no regulatory exclusivity with
respect to such Licensed Product exists in such country (whether as a result of
expiration of the exclusivity period or otherwise), then the royalty obligations
under Section 6.3 in such country shall be reduced in accordance with the terms
of Section 6.7.

6.5          Mode of Payment. All payments to HANA under this Agreement shall be
paid in United States Dollars by wire transfer of immediately available funds to
a bank account in the United States as HANA may reasonably designate.

6.6          Non-Refundable, Non-Creditable. Subject to Sections 6.8 and 8.2,
the amounts paid or payable under this Article 6 shall be non-refundable and
non-creditable against any other amounts due NovaDel or HANA under this
Agreement.

6.7          Reduction of Royalty. In the event that, or from and after the date
on which, (a) no Valid Claim of a NovaDel Patent covering the Licensed Product
exists in a country in the Territory and (b) no regulatory exclusivity with
respect to such Licensed Product exists in such country (whether as a result of
expiration of the exclusivity period or otherwise), the royalty payment set
forth in Section 6.3 with respect to the Licensed Product in such country shall
be reduced by [***] percent ([***]%). In addition, if at any time during the
Term the royalties owed by HANA to NovaDel pursuant to the NovaDel-Hana License
are reduced, then (i) HANA shall promptly provide PAR with written notice of
such reduction and (ii) HANA and PAR shall amend this Article 6 to reduce the
royalties owed by PAR to HANA in the identical manner.

6.8          Accounting. The Parties acknowledge that any expenses or costs
deducted from Net Sales under this Agreement may be based upon accruals, which
accruals will be compliant with Generally Accepted Accounting Principles
(“GAAP”), consistently applied; provided that when the actual results become
known relative to any accrued amount, any difference between the actual results
and the accrual is reported and accounted for in the next payment due hereunder.
To the extent that the difference between such accruals and the actual results
has led to an underpayment, PAR shall pay HANA the amount of such underpayment
on the next date payment is due to HANA hereunder. To the extent that the
difference between such accruals and the actual results has led to an
overpayment to HANA, PAR may set-off such overpayments against subsequent
payments to be made to HANA; additionally, if any overpayments remain upon the
expiration or termination of this Agreement, HANA shall refund such overpayments
to PAR within thirty (30) days of receiving an invoice for such overpayment
together with applicable supporting documentation.

ARTICLE 7

INTELLECTUAL PROPERTY RIGHTS AND LICENSES

7.1          Ownership of Intellectual Property. Subject to Sections 3.1 and
7.2, PAR hereby acknowledges and agrees that NovaDel owns and shall continue at
all times to own all right, title and interest in and to: (a) the NovaDel Patent
Rights and NovaDel Know-How, including all intellectual property rights
appurtenant thereto; (b) the Licensed Technology and Improvements;

 

16

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



and (c) other Information and Inventions that are conceived, discovered,
developed or otherwise made by or on behalf of any Party (or its Affiliates or
its sublicensees), whether or not patented or patentable, and any and all Patent
Rights and other intellectual property rights with respect thereto.

7.2          Ownership of the Licensed Process. Subject to the license grants to
PAR under Article 3, NovaDel shall own and retain all right, title and interest
in and to the Licensed Process, including any and all Information and Inventions
with respect to the Licensed Process (including any Improvements thereto) that
are conceived, discovered, developed or otherwise made, by or on behalf of PAR
or its Affiliates, whether or not patented or patentable, and any and all Patent
Rights and other intellectual property rights with respect thereto. PAR
acknowledges and agrees that (a) the licenses granted to it pursuant to Section
3.1 permit PAR to use the Licensed Process solely for the Exploitation of
Licensed Product as provided in this Agreement, (b) PAR has no right to use the
Licensed Process or to discover, develop or otherwise make Improvements with
respect to the Licensed Process under such grants outside the scope of this
Agreement, and (c) neither it, nor any of its Affiliates will engage, directly
or indirectly, in activities designed to, or otherwise undertake or attempt,
either on behalf of itself or another, to discover, develop or make any
Information and Inventions that relate to the Licensed Process.

7.3          Disclosure and Assignment. PAR shall promptly disclose to NovaDel
in writing, the conception or reduction to practice, or the discovery,
development or making of all intellectual property rights identified in Sections
7.1 and 7.2, and shall, and does hereby, assign, and shall cause its Affiliates
to so assign, to NovaDel, without additional compensation, all of their
respective rights, titles and interests in and to any such intellectual property
rights. To the extent necessary to assign any such intellectual property rights,
PAR shall enter into and execute all reasonable and appropriate assignments,
transfers and other agreements, and enter into all agreements with its
employees, contractors, and Affiliates, that are necessary or appropriate to
ensure the assignment of such intellectual property rights to NovaDel. For the
avoidance of doubt, all such intellectual property rights shall be included in
the Licensed Technology, and PAR shall be entitled to use such intellectual
property rights in accordance with the licenses granted pursuant to Article 3.

7.4          Non-Use of Trademarks. Except as set forth explicitly in this
Agreement, no Party shall have the right to use the trademarks, trade names or
logos of any other Parties, nor any adaptation thereof, nor the names of any
employees or consultants of any other Party, without the prior written consent
of such other Party in each instance, except that any Party may use any other
Party’s name in its general list of collaborators and any Party may use any
other Party’s name to the extent required by Applicable Law, including pursuant
to the Securities Act of 1933, as amended, and the rules and regulations
thereunder.

7.5          United States Law. The determination of whether Information and
Inventions are conceived, discovered, developed or otherwise made by a Party for
the purpose of allocating proprietary rights (including Patent Right, copyright
or other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with applicable United States law.

 

17

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ARTICLE 8

REPORTS AND RECORDS

8.1          Record Retention. PAR shall maintain (and shall ensure that its
Affiliates shall maintain) complete and accurate books, records and accounts
that fairly reflect their respective Net Sales, other income and any milestones
payable with respect to Licensed Product in sufficient detail to confirm the
accuracy of any payments required hereunder and in accordance with GAAP, which
books, records and accounts shall be retained by PAR until the later of (a)
three (3) years after the end of the period to which such books, records and
accounts pertain, and (b) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law.

8.2          Audit. HANA shall have the right, on behalf of itself and NovaDel,
to have an independent certified public accounting firm of nationally recognized
standing, reasonably acceptable to PAR, to have access during normal business
hours, and upon reasonable prior written notice, to such of the records of PAR
(and its Affiliates) as may be reasonably necessary to verify the accuracy of
all sales and payments due to HANA for any calendar quarter ending not more than
thirty-six (36) months prior to the date of such request; provided, however,
that neither HANA shall not have the right to conduct more than one such audit
in any twelve (12)-month period. The accounting firm shall disclose to each
Party only whether such sales or payments are correct or incorrect and the
specific details concerning any discrepancies. HANA shall bear the cost of such
audit unless the audit reveals an under-reporting or underpayment in excess of
the greater of one hundred thousand dollars ($100,000) or two percent (2%) of
royalties or milestone payments payable for such period, in which case PAR shall
bear the cost of the audit, rectify such underpayment and pay HANA applicable
interest as required by Section 8.5. Any overpayment shall be promptly repaid by
HANA. All payments required under this Section 8.2 shall be due within thirty
(30) days of the date that notice of the payment due. The results of such
accounting firm shall be final, absent manifest error. PAR acknowledges that the
results of any such audit may be shared by HANA with NovaDel and such results
shall be treated as “Confidential Information” subject to the terms of Article
9.

8.3          Reports. Within forty-five (45) days of the end of each quarter of
each calendar year, PAR shall deliver to HANA and NovaDel complete and accurate
reports, giving such particulars of the business conducted by PAR during the
preceding quarter under this Agreement as shall be pertinent to an accounting
for royalties, milestone payments and other amounts due hereunder. These shall
include at least the following:

 

8.3.1

All Licensed Product used, leased or sold, by or for PAR or its Affiliates.

8.3.2      Total amounts invoiced for Licensed Product used, leased or sold, by
or for PAR or its Affiliates.

 

8.3.3

Total milestone payments due based on achievement of milestones.

 

8.3.4

Total Net Sales and the royalties due by or for PAR and its Affiliates.

 

8.3.5

Names and addresses of all Affiliates of PAR.

 

18

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



8.4          Interest. Amounts which are not paid when due and which are not the
subject of a bona fide dispute shall accrue interest from the due date until
paid, at an annual rate equal to the then prevailing prime rate of Citibank,
N.A., plus six percent (6%), but in no event exceeding the amount permitted by
applicable law.

8.5          Confidentiality. Each report received by HANA and NovaDel shall be
treated by HANA and NovaDel as if it were “Confidential Information” subject to
the terms of Article 9.

ARTICLE 9

CONFIDENTIALITY

9.1          Definition. “Confidential Information” of a Party shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of such Party to another Party either in connection with the discussions
and negotiations pertaining to, or in the course of performing, this Agreement,
including the terms of this Agreement; the Designated Compound; data; knowledge;
practices; processes; ideas; research plans; engineering designs and drawings;
research data; manufacturing processes and techniques; scientific,
manufacturing, marketing and business plans; and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business. For purposes of this
Agreement, notwithstanding the Party that disclosed such information or
know-how, all NovaDel Know-How and all Information and Inventions with respect
to the Licensed Process shall be Confidential Information of NovaDel.

9.2          Exclusions. Notwithstanding the foregoing, information or know-how
of a Party shall not be deemed Confidential Information with respect to a
receiving Party for purposes of this Agreement if such receiving Party can
affirmatively demonstrate through the production of written documentation that
such information or know-how:

9.2.1      was already known to the receiving Party or its Affiliates, other
than under an obligation of confidentiality or non-use, at the time of
disclosure to such receiving Party;

9.2.2      was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or was otherwise part of
the public domain, at the time of its disclosure to such receiving Party;

9.2.3      became generally available or known to parties reasonably skilled in
the field to which such information or know-how pertains, or otherwise became
part of the public domain, after its disclosure to such receiving Party through
no fault of a Party other than the Party that Controls such information and
know-how;

9.2.4      was disclosed to such receiving Party or its Affiliates, other than
under an obligation of confidentiality or non-use, by a Third Party who had no
obligation to the Party that Controls such information and know-how not to
disclose such information or know-how to others; or

9.2.5      was independently discovered or developed by such receiving Party or
its Affiliates, as evidenced by their written records, without the use of
Confidential Information belonging to the Party that Controls such information
and know-how, except with respect to the

 

19

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



NovaDel Know-How with respect to the Licensed Process, which shall be and remain
Confidential Information of NovaDel.

9.3          Disclosure and Use Restriction. Except as expressly provided
herein, the Parties agree that during the Term of this Agreement, and for five
(5) years thereafter, each Party and its Affiliates shall keep completely
confidential and shall not publish or otherwise disclose and shall not use for
any purpose except for the purposes contemplated by this Agreement any
Confidential Information of another Party or its Affiliates.

9.4          Authorized Disclosure. Each Party may disclose Confidential
Information of another Party to the extent that such disclosure is:

9.4.1      Required by Governmental Order. Made in response to a valid order of
a court of competent jurisdiction or other supra-national, federal, national,
regional, state, provincial or local governmental or regulatory body of
competent jurisdiction; provided, however, that such Party shall first have
given notice to the owning Party and given the owning Party a reasonable
opportunity to quash such order and to obtain a protective order requiring that
the Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

9.4.2      Required by Law. Otherwise required by law; provided, however, that
the disclosing Party shall (a) provide the owning Party with reasonable advance
notice of and an opportunity to comment on any such required disclosure, (b) if
requested by the owning Party, seek confidential treatment with respect to any
such disclosure to the extent available, and (c) use good faith efforts to
incorporate the comments of the owning Party in any such disclosure or request
for confidential treatment;

9.4.3      Required by Regulatory Authority. Made by such Party to the
Regulatory Authorities as required in connection with any filing, application or
request for Regulatory Approval; provided, however, that reasonable measures
shall be taken to assure confidential treatment of such information; or

9.4.4      Required by Agreement. Made by such Party, in connection with the
performance of this Agreement, to Affiliates, research parties, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 9.

9.5          Injunctive Relief. The Parties acknowledge that any breach of this
Article 9 will constitute irreparable harm, and that the non-breaching Party
shall be entitled to specific performance or injunctive relief to enforce this
Article 9 in addition to whatever remedies such Party may otherwise be entitled
to at law or in equity.

 

20

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ARTICLE 10

PATENT PROSECUTION AND INFRINGEMENT

 

10.1

Prosecution of NovaDel Patent Rights

10.1.1    NovaDel shall have the sole right, at its cost and expense, to obtain,
prosecute and maintain throughout the world the NovaDel Patent Rights. PAR
shall, and shall cause its Affiliates to, cooperate fully with NovaDel in the
preparation, filing, prosecution, enforcement and maintenance of the NovaDel
Patents. Such cooperation includes (a) promptly executing all papers and
instruments and requiring employees to execute such papers and instruments as
reasonable and appropriate so as to enable NovaDel to file, prosecute, enforce
and maintain the NovaDel Patents in any country; (b) promptly informing NovaDel
in reasonable detail of any Improvements by PAR or any of its Affiliates or
agents; and (c) promptly informing NovaDel of any matters of which PAR may be
aware that may affect the preparation, filing, prosecution or maintenance of any
such NovaDel Patent.

10.1.2    NovaDel shall provide PAR with drafts of all patent applications and
other material submissions to and correspondence with any patent authorities in
the Territory to the extent such applications or submissions relate to the
Licensed Technology (other than the Licensed Process), in sufficient time, but
in any event not less than thirty (30) days prior to the date a reply is
required by the relevant patent authorities in the Territory, to allow for
review and comment by PAR. In addition, NovaDel shall provide PAR with an
opportunity to consult with NovaDel regarding the filing and contents of any
such application, submission or correspondence in the Territory. If PAR provides
to NovaDel comments with respect to any such application, submission or
correspondence, to the extent such comments relate to any Licensed Technology
(other than the Licensed Process) in the Territory, NovaDel agrees to reasonably
consider such comments, it being understood that NovaDel retains the right to
determine whether to comply with or incorporate such comments, if at all. If (x)
NovaDel elects not to pursue the filing, prosecution or maintenance of a NovaDel
Patent in a particular country, in the Territory or to take any other action
with respect to a NovaDel Patent in a particular country in the Territory that
is necessary or useful to establish or preserve rights with respect to the
Licensed Product, and (y) such NovaDel Patent does not claim or cover the
Licensed Process, then NovaDel shall so notify PAR promptly in writing and in
good time to enable PAR to meet any deadlines by which an action must be taken
to establish or preserve any such rights in such NovaDel Patent in such country
in the Territory. Upon receipt of any such notice by NovaDel or if, at any time,
NovaDel fails to initiate any such action within thirty (30) days after a
request by PAR that it do so (and thereafter diligently pursue such action), PAR
shall have the right, but not the obligation, to pursue the filing or
registration, or support the continued prosecution or maintenance, of such
NovaDel Patent at its expense in such country in the Territory. If PAR elects to
pursue such filing or registration, as the case may be, or continue such
support, then PAR shall notify NovaDel of such election and NovaDel shall, and
shall cause its Affiliates to, (x) reasonably cooperate with PAR in this regard,
and (y) promptly grant to PAR, without additional consideration, an exclusive,
perpetual, irrevocable, royalty-free license in such country in the Territory
under such NovaDel Patent in order to Exploit the Licensed Product in accordance
with the terms of this Agreement.

 

21

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

10.2

Infringement of NovaDel Patent Rights

. 10.2.1                PAR and HANA shall inform each other and NovaDel
promptly in writing of any alleged or suspected infringement by a Third Party of
any Licensed Technology, and of any available evidence thereof. Each Party shall
provide reasonable assistance to other Parties, including providing access to
relevant records, papers, information, samples, specimens and other evidence,
making its employees available at reasonable business hours, and joining the
action to the extent necessary to maintain the action.

10.2.2    In respect of any alleged or suspected actual or constructive
infringement by a Third Party of any NovaDel Patent, NovaDel Know-How or
Improvements, in each case related solely to the Licensed Process and Licensed
Product, most particularly where a Third Party files an ANDA or a 505(b)(2)
application containing a Paragraph IV certification with the FDA targeting or
referencing the Licensed Product, as the NDA holder, PAR shall have the right to
institute a suit and control the prosecution, settlement negotiation, settlement
or compromise thereof or defend against any suit alleging the invalidity or
noninfringement or unenforceability of the Patent Rights of a Party or its
Affiliates to the extent related solely to the Licensed Product; provided that
PAR shall not enter into any settlement or compromise with respect to any
NovaDel Patent, NovaDel Know-How or Improvement without NovaDel’s prior written
consent, such consent not to be unreasonably withheld, unless such settlement or
compromise does not include any statements as to or otherwise affect the
validity or enforceability of the NovaDel Patents, NovaDel Know-How or
Improvements and the only form of consideration paid by the Third Party is
monetary that has not been reduced or offset by any consideration by PAR. PAR
shall bear all the costs of such a suit. At PAR’s request, NovaDel shall be
named as a party in such litigation, and NovaDel shall execute all papers and
perform such acts as may be reasonably required, in respect thereof; provided,
however, that NovaDel’s joining of such action shall not affect PAR’s control
thereof. NovaDel and HANA shall, at the request and sole expense of PAR, provide
reasonable cooperation and, to the extent possible, each of NovaDel and HANA
shall have its employees testify when requested and make available relevant
records, papers, information, samples, specimens and the like regardless of
whether NovaDel has joined such suit. NovaDel shall have the right to select, at
NovaDel’s expense, separate counsel to participate in such suits on NovaDel’s
behalf. In the event that PAR fails within ninety (90) days following notice of
such infringement, or earlier notifies NovaDel in writing of its intent not to
take commercially appropriate steps to remove any infringement of any NovaDel
Patent, NovaDel Know-How or Improvement, NovaDel shall have the right, but not
the obligation, to do so at its own expense; provided, however, that if PAR has
commenced negotiations with an alleged infringer for discontinuance of such
infringement within such ninety (90) day period, PAR shall have an additional
ninety (90) days to conclude its negotiations before NovaDel may bring suit for
such infringement. Each of PAR, HANA, and NovaDel shall provide reasonable
assistance to the Person controlling such litigation, including providing access
to relevant documents and other evidence, making its employees available at
reasonable business hours, and joining the action to the extent necessary to
allow the enforcing Party to maintain the action, with all reasonable expenses
incurred by HANA in providing such assistance to such Person to be paid in full
by PAR. Any amounts, royalties, payments, damages, expenses, fees or other
awards received by or recovered by NovaDel or PAR, as applicable, pursuant to
this Section 10.2.2, whether by settlement or by judgment, shall be used to
reimburse such Person for their reasonable costs and expenses in making such
recovery, with any remainder to be shared [***]

 

22

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



percent ([***]%) to NovaDel and [***] percent ([***]%) to PAR. For all other
NovaDel Patents, NovaDel Know-How or Improvements, NovaDel shall have the sole
right to institute a suit and control prosecution, settlement negotiation,
settlement or compromise thereof and defend against; provided that NovaDel shall
consult with PAR and NovaDel shall use reasonable business judgment to determine
whether to consent to instituting a suit, such reasonable business judgment to
include consideration of any other existing or contemplated products covered by
the NovaDel Patents, NovaDel Know-How or Improvements.

10.3       Third Party Litigation. In the event that a Third Party institutes a
patent or other infringement suit against any of NovaDel, PAR or HANA or any of
its respective Affiliates during the Term, alleging manufacture, use or sale of
a Licensed Product in the Territory, infringes one or more patent or other
intellectual property rights held by such Third Party (an “Infringement Suit”),
the Parties shall cooperate with one another in defending such suit. PAR, as the
NDA holder, shall have the first right to direct and control, at its expense,
any Infringement Suit (including settlement negotiations, settlement or
compromise thereof) to the extent that it relates to the manufacture, use or
sale of a Licensed Product but does not implicate the Licensed Technology or
Licensed Process. In the event that the Infringement Suit relates to the use of
the Licensed Technology or Licensed Process, NovaDel shall have the first right
to direct and control, at its expense, any such Infringement Suit (including
settlement negotiations, settlement or compromise thereof). To the extent that
any amounts become payable to any Third Party as a result of such action,
whether through judgment or settlement, then PAR shall, unless HANA is jointly
promoting and commercializing the Licensed Product pursuant to Section 2.4 and
subject to Section 12.2, bear [***] percent ([***]%) of such amounts with
respect to the Exploitation of the Licensed Product; provided, however, that PAR
shall have the right to credit [***] percent ([***]%) of any amounts paid by PAR
through judgment or settlement with respect to such country against the royalty
payments to be paid by PAR to HANA with respect to the sale of the Licensed
Product under Section 6.3; provided further, however, that no royalty payment
when due, regardless of the amount or number of credits available to PAR shall
be reduced by more than [***] percent ([***]%) of the amounts otherwise owed
pursuant to Section 6.3 in any calendar quarter. Credits not exhausted in any
calendar quarter may be carried into future calendar quarters. Notwithstanding
the foregoing, in the event that no payments are due or owing, or contemplated
to be due or owing, by PAR to HANA under Article 6 with respect to the sale of
the Licensed Product, then NovaDel shall pay to PAR such amount owed to a Third
Party up to a cap of [***]% of such amount owed to such Third Party, less any
amount already credited to PAR under this Section 10.3. Notwithstanding the
foregoing, NovaDel shall have no obligation under this Section 10.3 for any
costs, expenses or damages that are paid or payable to a Third Party as a result
of an actual or alleged infringement by PAR or HANA to the extent such costs,
expenses or damages result from the use of a Product Trademark.

10.4       Retained Rights. Nothing in this Section 10 shall prevent PAR, at its
own expense, from obtaining any license or other rights from Third Parties it
deems appropriate in order to permit the full and unhindered exercise of its
rights under this Agreement.

 

23

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ARTICLE 11

TERMINATION

11.1       Term. Unless otherwise terminated pursuant to this Article 11, this
Agreement shall enter into effect on the Effective Date and shall remain in full
force and effect on a country-by-country basis until the later of (a) expiration
date of the last to expire of any issued NovaDel patent that includes at least
one Valid Claim and (b) the twentieth (20th) anniversary of the Effective Date
(the “Term”).

11.2       Termination Events. This Agreement may be terminated prior to
expiration of the Term as follows:

 

11.2.1

Termination Upon Insolvency.

11.2.1.1       If HANA shall become bankrupt, or shall file a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee or of its assets, or if an involuntary
petition for any of the foregoing shall be filed with respect to HANA and not
dismissed within sixty (60) days, or if the business of HANA shall be placed in
the hands of a receiver, assignee or trustee for the benefit of creditors,
whether by the voluntary act of HANA or otherwise, PAR or NovaDel (subject to
Section 11.6.3) shall have the right to terminate this Agreement.

11.2.1.2       If PAR shall become bankrupt, or shall file a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee or of its assets, or if an involuntary
petition for any of the foregoing shall be filed with respect to PAR and not
dismissed within sixty (60) days, or if the business of PAR shall be placed in
the hands of a receiver, assignee or trustee for the benefit of creditors,
whether by the voluntary act of PAR or otherwise, HANA or NovaDel shall have the
right to terminate this Agreement.

11.2.2    Termination for Payment Default. Should PAR fail to make payment to
HANA of royalties or other amounts due in accordance with the terms of this
Agreement, HANA or NovaDel shall have the right to terminate this Agreement
within ten (10) days after giving said notice of termination unless PAR shall
pay to HANA, within the 10-day period, all such amounts due and payable. Upon
the expiration of the 10-day period, if PAR shall not have paid all such amounts
due and payable, the rights, privileges and licenses granted hereunder shall, at
the option of HANA or NovaDel, immediately terminate. In the event a payment is
the subject of a bona fide dispute between HANA and PAR that is being pursued by
a Party pursuant to the dispute resolution mechanism in Article 15, then PAR
shall make such payment, but shall provide HANA with written notice that such
payment is being made subject to the outcome of such pending dispute resolution
procedure and in the event such dispute is finally and conclusively resolved in
favor of PAR, HANA shall refund such payment to PAR with interest calculated
pursuant to Section 8.5 from the date of such payment.

 

11.2.3

Termination for Material Breach.

11.2.3.1       Upon any material breach or default of this Agreement by either
HANA or PAR, other than as set forth in Section 11.2.2, NovaDel shall, subject
to Section

 

24

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



11.6.3, have the right to terminate this Agreement and the rights, privileges
and licenses granted hereunder upon giving thirty (30) days notice to HANA and
PAR. Such termination shall become effective upon the expiration of such thirty
(30)-day period unless the breaching Party shall have cured any such breach or
default prior to the expiration of such thirty (30) day period.

11.2.3.2       Upon any material breach or default of this Agreement by HANA,
other than as set forth in Section 11.2.2, PAR shall have the right to terminate
this Agreement and the rights, privileges and licenses granted hereunder upon
giving thirty (30) days notice to the HANA and NovaDel. Such termination shall
become effective upon the expiration of such thirty (30)-day period unless HANA
shall have cured any such breach or default prior to the expiration of such
thirty (30) day period.

11.2.3.3       Upon any material breach or default of this Agreement by PAR,
other than as set forth in Section 11.2.2, HANA shall have the right to
terminate this Agreement and the rights, privileges and licenses granted
hereunder upon giving thirty (30) days notice to the PAR and NovaDel. Such
termination shall become effective upon the expiration of such thirty (30)-day
period unless PAR shall have cured any such breach or default prior to the
expiration of such thirty (30) day period.

11.2.4    Termination By PAR. PAR shall have the right at any time to terminate
this Agreement in whole or as to any Licensed Product by giving ninety (90) days
notice thereof in writing to HANA and NovaDel.

 

11.3

Return of Information; Assignment and License.

11.3.1    Upon termination of this Agreement as a result of PAR’s material
breach hereof pursuant to Section 11.2.2, 11.2.3.1 or 11.2.3.3, or as a result
of PAR’s insolvency pursuant to Section 11.2.1.2 or by PAR pursuant to Section
11.2.4, PAR shall, and shall cause its Affiliates to return to HANA and NovaDel
any and all data, files, records and other materials in its possession or
control that relate to the Licensed Technology or contain or comprise
Information and Inventions or other Confidential Information (except one copy of
each that may be retained for archival purposes).

11.3.2    Upon termination of this Agreement as a result of PAR’s material
breach hereof pursuant to Section 11.2.2, 11.2.3.1 or 11.2.3.3, or as a result
of PAR’s insolvency pursuant to Section 11.2.1.2, or by PAR pursuant to Section
11.2.4, PAR: (a) shall, and shall cause its Affiliates to, promptly disclose to
HANA and NovaDel, in whatever form HANA may request, all Regulatory
Documentation and all other Information and Inventions in the possession or
Control of PAR or its Affiliates that relate to the Exploitation of such
Licensed Product, (b) shall, and does hereby, assign, and shall cause its
Affiliates to assign, to HANA, without additional compensation, all of their
respective rights, titles and interests in and to any and all (i) patent,
trademark, copyright or other intellectual property rights and (ii) Regulatory
Documentation and all data included or referenced therein (the
“Agreement-Related Assets”) and are permitted to be assigned, (c) to the extent
that the Agreement-Related Assets may not be assigned, shall, and does hereby,
grant, and shall cause its Affiliates to grant, to HANA, without additional
compensation, a perpetual, irrevocable, royalty-free, exclusive, sublicenseable
through multiple tiers of sublicenses, right and license to Exploit such
Licensed Product in the Territory

 

25

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



and (d) shall, and does hereby, assign, and shall cause its Affiliates to
assign, to NovaDel, without additional compensation, all of their respective
rights, titles and interests in and to any and all other Information and
Inventions in the possession or Control of PAR or its Affiliates in each case
that relate to the Exploitation of such Licensed Product to the extent not
already assigned to NovaDel pursuant to Section 7.1 or Section 7.2.

11.4       Cumulative Remedies. The rights and remedies set forth in this
Article 11 are cumulative and in addition to any other rights that may be
available to the Parties.

11.5       Non-Refundability of Payments. Any and all license fees, royalties
and milestone payments made to HANA by PAR under Article 6 of this Agreement
shall be non-refundable, notwithstanding the termination of this Agreement under
any provision of this Agreement.

 

11.6

Effect of Termination.

11.6.1    The termination or expiration of this Agreement for any reason shall
be without prejudice to any rights which shall have accrued to the benefit of
any Party prior to such termination or expiration. Such termination or
expiration shall not relieve any Party from obligations which are expressly
indicated to survive termination or expiration of this Agreement.

11.6.2    Upon the termination of the Agreement pursuant to Section 11.2.1.2 or
by HANA in accordance with Section 11.2.2 or 11.2.3.3 or by NovaDel pursuant to
Section 11.2.2 or 11.2.3.1, all rights and licenses granted to PAR pursuant to
this Agreement shall automatically and immediately terminate and PAR immediately
shall discontinue Commercialization of the Licensed Product.

11.6.3    Upon the termination of the Agreement pursuant to Section 11.2.1.1 or
by PAR or NovaDel as a result of HANA’s material breach pursuant to Section
11.2.2 or 11.2.3.2, then, in such event, HANA shall, contemporaneously with the
termination of this Agreement and in exchange for the good and valuable
consideration set forth herein (the sufficiency of which is hereby acknowledged
by HANA), assign all of its rights and interests in, under and to, the
NovaDel-Hana License (without regard to any termination thereunder) and PAR
shall assume the obligations of HANA thereunder (and NovaDel hereby consents to
such assignment and assumption); provided, however, that NovaDel acknowledges
that in no event shall PAR have any greater obligations (economically or
otherwise) to NovaDel than it has to HANA under the terms of this Agreement;
provided further, that if there are any operational obligations of HANA that are
not covered by the terms of this Agreement, then NovaDel and PAR shall, at the
time of such assignment, in good faith negotiate commercially reasonable terms
in respect of such operational obligations.

11.7       Disposition of Product. Upon any termination of this Agreement
pursuant to other than for which Section 11.6.2 would be applicable, PAR shall
within thirty (30) days after the effective date of such termination notify HANA
in writing of the amount of each Licensed Product which PAR and its Affiliates
then have completed on hand, the sale of which would, but for the termination,
be subject to royalty. At HANA’s sole election, evidenced by written consent,
HANA may grant PAR and/or its Affiliates written permission during the one (1)
year

 

26

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



following such termination to sell that amount of Licensed Product, provided
that PAR shall pay royalties owing thereon in accordance with the provisions of
this Agreement.

11.8       Survival. In addition to all rights that have accrued as of the date
of termination, the following provisions shall survive the termination of this
Agreement for whatever reason: Articles 7, 8, 9, 12, 14 and 15, and Sections
4.5, 10.3, 11.3, 11.4, 11.5, 11.6. 11.7, 11.8, 13.6, 16.4, 16.7, 16.9, 16.10,
16.11, 16.12, 16.13, 16.14 and 16.15. In addition, any other provision required
to interpret and enforce the Parties’ rights and obligations under this
Agreement shall also survive, but only to the extent required for the
observation and performance of the aforementioned surviving rights or portions
of this Agreement.

ARTICLE 12

INDEMNIFICATION

12.1       Indemnification By PAR. PAR shall at all times during the term of
this Agreement and thereafter, indemnify, defend and hold HANA and its
Affiliates and their respective officers, directors, employees and agents, and
the successors and assigns of the foregoing (“Hana Indemnified Parties”) and
NovaDel and its Affiliates and their respective officers, directors, employees
and agents, and the successors and assigns of the foregoing (“NovaDel
Indemnified Parties”), harmless from and against all liability, demands,
damages, including expenses or loses including death, personal injury, illness
or property damage of any kind whatsoever, including legal expenses and
reasonable attorneys’ fees (collectively, “Losses”) arising directly or
indirectly out of (a) any breach of this Agreement by PAR or its Affiliates or
permitted Third Party manufacturers, including the failure of PAR or its
Affiliates or permitted Third Party manufacturers to manufacture, test or
release Licensed Product in accordance with Applicable Law, agreed-to
specifications or CGMP, (b) the negligence or willful misconduct or willful
omissions by PAR or its Affiliates or permitted Third Party manufacturers, (c)
actual or asserted violations of Applicable Law by PAR or its Affiliates or
permitted Third Party manufacturers, (d) the Exploitation of the Licensed
Product in the Territory (subject to Section 12.4 and intellectual property
infringement claims, which shall be governed by Article 10), and (e) the use of
the Product Trademark, except to the extent of those Losses for which, as
applicable, HANA has an obligation to indemnify the PAR Indemnified Parties
pursuant to Section 12.2 or to the extent caused by a breach of this Agreement
by NovaDel or the negligence or willful misconduct or willful omissions of
NovaDel.

12.2       Indemnification By HANA. HANA shall defend, indemnify and hold PAR
and its Affiliates and their respective officers, directors, employees and
agents (“PAR Indemnified Parties”) and the NovaDel Indemnified Parties harmless
from and against all Losses arising directly or indirectly out of (a) any breach
of this Agreement or the NovaDel-Hana License by HANA or Affiliates, (b) the
negligence or willful misconduct or willful omissions by HANA or its Affiliates,
and (c) actual or asserted violations of Applicable Law by HANA or its
Affiliates, except to the extent of those Losses for which PAR has an obligation
to indemnify the HANA Indemnified Parties pursuant to Section 12.1.

12.3       Indemnification By NovaDel. NovaDel shall defend, indemnify and hold
the Indemnified Parties harmless from and against all Losses arising directly or
indirectly out of (a) any breach of this Agreement or the NovaDel-Hana License
by NovaDel or Affiliates, (b) the

 

27

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



negligence or willful misconduct or willful omissions by NovaDel or its
Affiliates and (c) actual or asserted violations of Applicable Law by NovaDel or
its Affiliates, except to the extent of those Losses for which PAR has an
obligation to indemnify the NovaDel Indemnified Parties pursuant to Section
12.1.

12.4       Product Liability Claims. If any Party becomes aware of a Product
Liability Claim solely with respect to Licensed Product sold by PAR or its
Affiliates during the Term that is not otherwise subject to indemnification by a
Party under Section 12.1, 12.2 or 12.3, it shall promptly notify the other
Parties in writing of any such Product Liability Claim. PAR shall have the first
option to control the defense of such Product Liability Claim with counsel of
its choice and PAR will fund the litigation expenses with respect to such
Product Liability Claim; provided that NovaDel shall reimburse PAR for [***]% of
such expenses within forty-five (45) days of receiving an invoice setting forth
such expenses and NovaDel’s share of the same. NovaDel will have the option of
joining in any action related to such Product Liability Claim, and upon so
joining, if NovaDel shall be represented in such action by its own counsel, such
representation shall be at its own expense. In the event that PAR does not so
elect to defend against such Product Liability Claim within ninety (90) days of
becoming aware of the same, NovaDel shall be free to proceed and solely control
such defense and NovaDel shall fund the litigation expenses with respect to such
Product Liability Claim; provided that PAR shall reimburse NovaDel for [***]% of
such expenses within forty-five (45) days of receiving an invoice setting forth
such expenses and PAR’s share of the same. Each Party, and its employees and
agents, shall provide to the other Party and its legal representatives
reasonable assistance and cooperation with respect to such Product Liability
Claim, including entering into any joint defense and/or joint privilege
agreement that may be reasonably requested by such Party, to the extent
possible, having its employees testify when requested and making available
relevant records, papers, information, samples, specimens and the like. To the
extent either Party incurs any Losses arising from or in connection with any
such Product Liability Claim with respect to the Licensed Product that is not
otherwise subject to indemnification by a Party under Section 12.1, 12.2 or 12.3
of this Agreement, such Losses shall be shared [***]% by NovaDel and [***]% by
PAR.

 

12.5

Indemnification Procedure.

12.5.1    Notice of Claim. The indemnified Party shall give the indemnifying
Party prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”).

12.5.2    Third Party Claims. The obligations of an indemnifying Party under
this Article 12 with respect to Losses arising from claims of any Third Party
that are subject to indemnification as provided for in Section 12.1, 12.2 or
12.3 (a “Third Party Claim”) shall be governed by and be contingent upon the
following additional terms and conditions:

 

28

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



12.5.2.1       Control of Defense. At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the indemnifying Party’s receipt
of an Indemnification Claim Notice. The assumption of the defense of a Third
Party Claim by the indemnifying Party shall not be construed as an
acknowledgment that the indemnifying Party is liable to indemnify any
indemnified Party in respect of the Third Party Claim, nor shall it constitute a
waiver by the indemnifying Party of any defenses it may assert against any
indemnified Party’s claim for indemnification. Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party. In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by any
indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, the indemnifying
Party shall not be liable to the Indemnified Party or any other indemnified
Party for any legal expenses subsequently incurred by such indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless an Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Losses incurred by the indemnifying Party in its
defense of the Third Party Claim with respect to such Indemnified Party.

12.5.2.2       Right to Participate in Defense. Without limiting Section
12.5.2.1, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (i) the employment thereof has been
specifically authorized by the indemnifying Party in writing or (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 12.5.2.1 (in which case the Indemnified Party shall
control the defense).

12.5.2.3       Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnified Party’s becoming subject to injunctive or other
relief or otherwise adversely affect the business of the Indemnified Party in
any manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.5.2.1, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
indemnified Party shall admit any liability with respect to,

 

29

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



or settle, compromise or discharge, any Third Party Claim without the prior
written consent of the indemnifying Party.

12.5.2.4       Cooperation. Regardless of whether the indemnifying Party chooses
to defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each other indemnified Party to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying Party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

12.5.2.5       Expenses. Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any claim shall be reimbursed on a calendar quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

 

12.6

Insurance.

12.6.1    At all times from and after the Effective Date, PAR shall have and
maintain such type and amounts of liability insurance covering the manufacture,
supply, use and sale of the Licensed Product as is normal and customary in the
pharmaceutical industry generally for parties similarly situated, and shall upon
request provide NovaDel and HANA with a copy of its policies of insurance in
that regard, along with any amendments and revisions thereto.

12.6.2    PAR shall, starting 6 months prior to anticipated receipt of NDA
approval of the Licensed Product and extending through the remaining term of
this Agreement and for a period of not less than 36 months following the
termination of this Agreement, carry liability insurance (including blanket
contractual liability) in an amount of not less than $[***] combined single
limit, which insurance will be written on a “claims-made” policy basis with an
insurance carrier reasonably acceptable to NovaDel and HANA. PAR shall provide
NovaDel and HANA with evidence of coverage contemplated hereby, in the form of
certificates of insurance, as reasonably requested. Such certificates shall be
provided by written notice to each of NovaDel and HANA thirty (30) days prior to
any material change, cancellation or non-renewal of the policy. The said amount
can vary if mutually agreed by both parties.

12.7       Indemnification for Infringement Claims. The provisions of this
Article 12 shall supplement the terms of Section 10.3 with respect to Third
Party patent infringement claims. In the event of a conflict between this
Article 12 and Section 10.3, the terms of Section 10.3 shall control (except as
expressly made subject to Section 12.2 therein).

 

30

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1       Legal Authority. Each of HANA and PAR represents and warrants as
follows: (a) such Party is a corporation duly organized, validly existing and in
good standing under the laws of the state in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as is contemplated to be conducted by this Agreement; (b) such Party has the
legal power, authority and right to enter into this Agreement and to perform its
respective obligations set forth herein; and (c) this Agreement has been duly
executed and delivered by such Party and constitutes the valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles.

13.2       No Conflicts. Each of HANA and PAR represents or warrants that as of
the date of this Agreement it is not a party to any agreement or arrangement
with any Third Party or under any obligation or restriction, including pursuant
to its corporate charter, bylaws or comparable governing documents, which in any
way limits or conflicts with its entering into this Agreement or its ability to
fulfill any of its obligations under this Agreement.

13.3       Litigation. Each of HANA and PAR represents or warrants that it is
not aware of any pending or threatened litigation (and has not received any
communication) that alleges that such Party’s activities related to this
Agreement have violated, or that by conducting the activities as contemplated
herein such Party would violate, any of the intellectual property rights of any
other Person.

13.4       Additional Covenants of PAR. PAR on behalf of itself and its
Affiliates, agrees and covenants to the extent permitted by Applicable Law,
never, in any country, region or jurisdiction in the Territory, to institute or
prosecute any claim, action or suit at law or in equity seeking to have any
claim in a NovaDel Patent Right declared invalid or unenforceable; provided,
however, that nothing contained herein shall prohibit PAR and its Affiliates
from either (a) asserting any and all defenses available to it, including
assertions relating to the validity or enforceability of the NovaDel Patent
Rights, in any suit or proceeding brought against them alleging the infringement
of any of the NovaDel Patent Rights, or (b) asserting any and all defenses,
evidence and arguments, including lack of patentability of the subject matter of
a count or claim and lack of support for a count or claim, in any interference
involving a patent or patent application owned by PAR or its Affiliates and a
patent or patent application included within the definition of the NovaDel
Patent Rights. PAR and its Affiliates will take all reasonable action (including
signing required documents) and offer full cooperation to allow NovaDel to
exercise the march-in rights provided herein, to the extent permitted by law;
provided, however, that such rights shall be subject to PAR’s right to notice
and cure and shall be subject to the dispute resolutions provided herein.

13.5       Additional Representations and Warranties of HANA. HANA hereby
represents, warrants and covenants to PAR as follows:

 

31

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



(i)           Neither HANA nor any of its Affiliates has received any written
notice from any Person, or has knowledge, of any actual or threatened claim or
assertion that the development of the Licensed Product infringes (or would
infringe) or misappropriates any intellectual property rights of any Third
Party;

(ii)          There is no action or proceeding pending or, to HANA’s knowledge,
threatened that questions the validity of this Agreement or any action taken by
HANA in connection with the effectiveness of this Agreement;

(iii)        HANA has no knowledge of any pending patent application, which if
issued, would similarly be infringed by the use of the Licensed Technology as
contemplated by this Agreement;

(iv)         HANA has not violated the trade secrets or misappropriated the
confidential information or intellectual property of any Third Party in
connection with the development of the Licensed Technology;

(v)          HANA has the right to grant the sublicense granted to PAR herein;

(vi)         To HANA’s knowledge, as of the Effective Date, there is no
unauthorized use, infringement or misappropriation of any of the Licensed
Technology by any Third Party, including any current or former employee or
consultant of HANA and its Affiliates; and

(vii)       HANA has made available to or provided PAR with copies of all
information in HANA’s Control regarding the Licensed Technology, which could
reasonably be expected to be material to assessing the commercial potential for
the Licensed Product, or the ability to timely gain Regulatory Approval of the
Licensed Product.

13.6       DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN SECTIONS 13.1, 13.2, 13.3 AND 13.5, NEITHER HANA, PAR NOR NOVADEL MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, UNDER THIS AGREEMENT, AND HANA AND
NOVADEL EACH SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR
ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES UNDER THIS AGREEMENT.

ARTICLE 14

LIMITATION OF LIABILITY

14.1       LIMITATION OF LIABILITY. EXCEPT FOR EACH PARTY’S INDEMNIFICATION
OBLIGATIONS IN RESPECT OF THIRD PARTY CLAIMS UNDER THIS AGREEMENT, NONE OF HANA,
PAR, NOVADEL OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL

 

32

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



OR CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS), WHETHER IN CONTRACT,
WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A)
THE USE OF THE LICENSED TECHNOLOGY OR LICENSED TRADEMARKS OR (B) ANY BREACH OF
OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.

ARTICLE 15

DISPUTE RESOLUTION

15.1       Good Faith Negotiations. In the event of any dispute or disagreement
among the Parties as to the interpretation of any provision of this Agreement or
the performance of obligations hereunder, the matter, upon written request of
any Party, shall first be referred to the chief executive officers of the
Parties for decision. Such chief executive officers shall promptly meet in a
good faith effort to resolve the dispute.

 

15.2

Arbitration.

15.2.1    Procedures. Any dispute arising from or relating to this Agreement
that is not resolved by the Parties chief executive officers pursuant to Section
15.1 shall be determined before a tribunal of three arbitrators in New York, New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). One arbitrator shall be selected by
NovaDel, one arbitrator shall be selected by PAR and the third arbitrator shall
be selected by mutual agreement of the first two arbitrators or by the AAA, if
the arbitrators appointed by the Parties are unable to select a third arbitrator
within thirty (30) days.

15.2.2    Patent Disputes. Any claim, dispute, or controversy concerning the
validity, enforceability, or infringement of any patent contained in the NovaDel
Patents licensed hereunder shall be resolved in any court having jurisdiction
thereof. In the event that, in any arbitration proceeding, any issue shall arise
concerning the validity, enforceability, or infringement of any patent contained
in the NovaDel Patents licensed hereunder, the arbitrators shall, to the extent
possible, resolve all issues other than validity, enforceability, and
infringement; in any event, the arbitrators shall not delay the arbitration
proceeding for the purpose of obtaining or permitting ether Party to obtain
judicial resolution of such issues, unless an order staying the arbitration
proceeding shall be entered by a court of competent jurisdiction. No Party
hereto shall raise any issue concerning the validity, enforceability, or
infringement of any patent contained in the NovaDel Patents licensed hereunder,
in any proceeding to enforce any arbitration award hereunder, or in any
proceeding otherwise arising out of any such arbitration award.

15.2.3    Costs. The costs of such arbitration shall be borne proportionate to
the finding of fault as determined by the arbitration panel. Judgment on the
arbitration award may be entered by any court of competent jurisdiction.

ARTICLE 16

MISCELLANEOUS

16.1       Publicity. No Party hereto shall originate any publicity, news
release or other public announcement, written or oral, relating to this
Agreement or the existence of a

 

33

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



collaboration among the Parties, without the prior written approval of the other
Parties except as otherwise permitted by this Agreement or required, in the
reasonable judgment of the disclosing Party’s attorneys, by Applicable Law,
including the Securities Act of 1933, as amended, and the rules and regulations
thereunder or as promulgated by an applicable securities exchange governing
body.

16.2       Publications. In the event that any Party desires to publish or
disclose, by written, oral or other presentation, Licensed Technology or any
material information relating thereto, then such Party shall notify the other in
writing of its intention at least sixty (60) days prior to any speech, lecture
or other oral presentation and at least sixty (60) days before any written or
other publication or disclosure, and shall include with such notice a
description of any proposed oral presentation or, with respect to any proposed
written or other disclosure, a current draft of such proposed disclosure or
abstract. NovaDel may request that PAR, no later than thirty (30) days following
the receipt of such notice, delay such presentation, publication or disclosure
in order to enable NovaDel to file, or have filed on its behalf or jointly, as
applicable, a patent application, copyright or other appropriate form of
intellectual property protection related to the information to be disclosed or
request that PAR do so. Upon receipt of such request to delay such presentation,
publication or disclosure, PAR shall arrange for a delay of such presentation,
publication or disclosure until such time as PAR or NovaDel has filed, or had
filed on its behalf, such patent application, copyright or other appropriate
form of intellectual property protection in form and in substance reasonably
satisfactory to NovaDel. If PAR does not receive any such request from NovaDel
to delay such presentation, publication or disclosure, PAR may submit such
material for presentation, publication or other form of disclosure.
Notwithstanding the foregoing, in no event shall PAR have any right to publish
or disclose the Licensed Process or any information or data related thereto
without the prior written consent of NovaDel, which consent NovaDel may withhold
in its sole discretion.

16.3       Assignment. During the Term, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by without the prior written
consent of the other Parties hereto, which consent shall not be unreasonably
withheld.

16.4       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

16.5       Registration. If this Agreement or any associated transaction is
required by the law of any nation to be either approved or registered with any
governmental agency, PAR shall assume all legal obligations to do so and the
costs in connection therewith.

16.6       Trade Regulations. PAR shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Product and related
technical data to foreign countries, including the International Traffic in Arms
Regulations (ITAR) and the Export Administration Regulations.

16.7       Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Article 9 of this Agreement are reasonable and
necessary to protect the legitimate

 

34

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



interest of the other Parties and that such other Parties would not have entered
into this Agreement in the absence of such restrictions, and that any violations
or threatened violation of any provision of Article 9 may result in irreparable
injury to such other Parties. Each Party also acknowledges and agrees that in
the event of a violation or threatened violation of any provision of Article 9,
the affected Party shall be entitled to seek preliminary and permanent
injunctive relief, without the necessity of having to post a bond, as well as to
an equitable accounting of all earnings, profits and other benefits arising from
any such violation. The rights provided in the immediately preceding sentence
shall be cumulative and in addition to any other rights or remedies that may be
available to such other Party. Nothing in this Section 16.7 is intended, or
should be construed, to limit such other Party’s right to preliminary and
permanent injunctive relief or any other remedy for breach of any other
provision of this Agreement.

16.8       Force Majeure. In the event that any Party fails to perform any of
its obligations under this Agreement (other than an obligation to pay money) due
to any act of God, fire, casualty, flood, war, strike, lockout, failure of
public utilities, injunction, act of a governmental authority (including
enactment of any governmental law, order or regulation permanently or
temporarily prohibiting or reducing the level of research, development or
production work hereunder or the manufacture, use or sale of the Licensed
Product), epidemic, destruction of production facilities, riot, insurrection,
inability to procure or use materials, labor, equipment, transportation or
energy in quantities sufficient to meet experimentation or manufacturing needs,
or any other cause beyond the reasonable control of the Party invoking this
Section 16.8; provided, in each case, that such Party shall have used
Commercially Reasonable Efforts to avoid such failure, then such Party shall
promptly give written notice of such occurrence to the other Party, and
thereupon the affected Party’s performance shall be excused and the time for
performance shall be extended for the period of delay or inability to perform
due to such occurrence.

16.9       Waiver. The waiver by any Party of a breach or a default of any
provision of this Agreement by another Party shall not be construed as a waiver
of any succeeding breach of the same or any other provision, nor shall any delay
or omission on the part of any Party to exercise or avail itself of any right,
power or privilege that it has or may have hereunder operate as a waiver of any
right, power or privilege by such Party.

16.10     Notices. Any and all notices or other communications made or given
pursuant to this Agreement shall be in writing and shall be delivered (i) by
express overnight or two-day international courier service, (ii) by certified or
registered mail, return receipt requested, or (iii) by confirmed facsimile or
other electronic transmission (with confirming copy to follow by express
overnight courier service):

 

If to HANA to:

 

Hana Biosciences, Inc.

7000 Shoreline Court, Suite 370

South San Francisco, California 94080

Attention: President

Fax: (650) 588-2787

 

 

35

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



 

With a copy (not constituting notice) to:

 

Maslon Edelman Borman & Brand, LLP

Attention: Christopher J. Melsha Esq.

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

In the case of PAR:

Par Pharmaceutical, Inc.
300 Tice Boulevard
Woodcliff Lake, NJ 07677
Attn: John MacPhee, President, Branded Division and

General Counsel’s Office
Fax: (201) 802-4223

with a copy (not constituting notice) to:

Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, NY 10103-0001
Attn: R. King Milling, Jr., Esq.
Fax: (212) 506-5151

In the case of NovaDel

NovaDel Pharma, Inc.

25 Minneakoning Road

Flemington, NJ 08822

Attn: President

Fax: (908) 806-2445

 

with a copy (not constituting notice) to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attn: Randall B. Sunberg, Esq.

Fax: (609) 919-6701

 

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given (a) when delivered, if
personally delivered or sent by telecopier on a business day, (b) on the
business day after dispatch, if sent by nationally-recognized overnight courier,
and (c) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Section 16.10 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.
Notices provided in accordance with this Section 16.10 shall be deemed delivered
upon receipt of the notice by the Party being sent the notice.

 

36

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



16.11     No Agency. Nothing herein shall be deemed to constitute any Party as
the agent or representative of any other Party, or the Parties hereto as joint
venturers or partners for any purpose. HANA shall be an independent contractor,
not an employee or partner of PAR or NovaDel, and the manner in which HANA
performs its obligations under this Agreement shall be within HANA’s sole
discretion. PAR shall be an independent contractor, not an employee or partner
of HANA or NovaDel, and the manner in which PAR performs its obligations under
this Agreement shall be within PAR’s sole discretion (subject to PAR’s
compliance with its obligations under this Agreement). No Party hereto shall be
responsible for the acts or omissions of any other Party, and no Party shall
have authority to speak for, represent or bind any other Party in any way
without prior written authority from such other Party.

16.12     Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto (which Exhibits and Schedules are deemed to be a part of this
Agreement for all purposes) contain the full understanding of the Parties with
respect to the subject matter hereof and supersede all prior understandings and
writings relating thereto. No waiver, alteration or modification of any of the
provisions hereof shall be binding unless made in writing and signed on behalf
of the Parties by their respective officers thereunto duly authorized.

16.13     Headings; Interpretation. The section headings contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “but not
limited to.” All references herein to Articles, Sections and Exhibits shall be
deemed references to Articles and Sections of, and Exhibits to, this Agreement
unless the context shall otherwise require. All Exhibits and Schedules attached
to this Agreement shall be deemed incorporated herein by reference as if fully
set forth herein. Words such as “herein,” “hereof,” “hereto,” “hereby” and
“hereunder” refer to this Agreement and to the Exhibits, taken as a whole.
Except as otherwise expressly provided herein: (a) any reference in this
Agreement to any agreement shall mean such agreement as amended, restated,
supplemented or otherwise modified from time to time; and (b) any reference in
this Agreement to any law shall include corresponding provisions of any
successor law and any regulations and rules promulgated pursuant to such law or
such successor law.

16.14     Severability. In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of any relevant jurisdiction, the validity
of the remaining provisions shall not be affected, and the rights and
obligations of the Parties shall be construed and enforced as if the Agreement
did not contain the particular provisions held to be unenforceable.

16.15     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their permitted successors and assigns.

16.16     Counterparts. This Agreement may be executed in any number of
counterparts (including signature by facsimile), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

 

37

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



16.17     Export Controls. Each Party acknowledges that it is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities (including the Arms Export
Control Act, as amended and the United States Department of Commerce Export
Administrations Regulations). The transfer of such items may require a license
from the cognizant agency of the United States Government and/or written
assurances by PAR or HANA that it shall not export data or commodities to
certain foreign countries without prior approval of such agency. No Party makes
any representation as to whether any such license will be required or, if
required, whether it will be issued.

16.18     Further Assurances. Each Party hereby agrees, without further
consideration, to execute and deliver such documents and take such other actions
as the other Party may reasonably request to carry out the provisions hereof and
further the intent of this Agreement.

 

16.19     Consent to Sublicense. NovaDel hereby consents to the terms of this
Agreement and the sublicense granted hereunder.

[Signature Page Follows]

 

38

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Development and
Commercialization Sublicense Agreement to be executed as a sealed instrument in
their names by their properly and duly authorized officers or representatives as
of the date first above written.

 

HANA BIOSCIENCES, INC.

 

PAR PHARMACEUTICAL, INC.

 

 

 

By:

/s/ Mark J. Ahn

 

By:

/s/ John MacPhee

Name:

Mark J. Ahn

 

Name:

John MacPhee

Title:

President and CEO

 

Title:

President, Branded Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVADEL PHARMA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Ratoff

 

 

 

Name:

Steven Ratoff

 

 

 

Title:

Chairman, President and CEO

 

 

 

 

 

39

***Portion for which confidential treatment requested.

 

--------------------------------------------------------------------------------



EXHIBIT A

NOVADEL PATENTS

1.

United States Patent No. 6,676,931 B2

 

 

 

 

 

40

***Portion for which confidential treatment requested.

 

 